Per Curiam.
But few of the assignments of error in this case are properly made. Only one question is presented upon those that are prop*4erly assigned; and this arises on the gift of John W. Bedford of the goods in question to his sister, Mrs. Wooley. The questions upon this branch of the case were fairly and properly submitted by the court to the jury, and their verdict settles the fact that Bedford made a gift of the goods and not a sale to his sister. This being so, no question arises as to the payment of any money by Mrs. Wooley. The provision that certain debts should be paid out of the avails of the goods, being found to be a mere condition attached to the gift by which no moneys were devoted to the payment of these debts of the donor, did not make the gift of the remainder less available. It was simply a gift subject to an appropriation of a certain portion to others.
Judgment affirmed.